Citation Nr: 1529915	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative arthritis of the left knee.

3.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 (prostate), April 2014 (lumbosacral spine) and January 2015 (right knee) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012 and May 2014, the Board remanded the issue of entitlement to service connection for a prostate disability for further development.  The case has returned to the Board for appellate review.

The issues of 1) entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative arthritis of the left knee, and 2) entitlement to a disability rating in excess of 40 percent for degenerative disc disease at L4-L5 and L5-S1 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's prostate disability is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial November 2009 RO decision by way of a letter sent to the Veteran in June 2009 that informed him of his duty and the VA's duty for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay evidence have been obtained.

Additionally, the July 2014 medical examination of record for the Veteran's prostate disability is adequate.  In that medical opinion, the VA examiner used his expertise to draw conclusions from the totality of the evidence.  His report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

This claim was remanded by the Board for additional development in January 2012 and May 2014.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and provided the Veteran with a new examination in July 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his January 2010 notice of disagreement that his prostate problems are due to service, including due to Agent Orange.  In his June 2010 substantive appeal, the Veteran accurately asserts that he had prostate problems that were documented in service.

The Board acknowledges that the Veteran had in-service prostate disorders.  Specifically, the Veteran's service treatment records reflect that clinicians diagnosed him with congestive prostatitis in June 1969, and with prostate hypertrophy in July 1970.  In August 1970, a clinician found that the Veteran's prostate was of "Normal size [and] consistency, non-tender," and the impression was "No GU [genitourinary] pathology."  In the Veteran's September 1971 Report of Medical Examination at separation from service, the clinician found that the Veteran's genitourinary system was normal.

The Board further acknowledges that the Veteran has current prostate disabilities.  Specifically, post-service VA treatment records include diagnoses of chronic prostatitis in February 2010, and benign prostatic hypertrophy (BPH) in July 2007, February 2010, and April 2010.

However, service connection is not warranted because the nexus element is not met.  The preponderance of the evidence shows that the Veteran's current prostate disabilities are not related to service or to an incident of service origin.  Specifically, the July 2014 VA examiner opined that it is less likely than not that the Veteran's prostate disorders are etiologically related to active service or to any event, injury, or disease therein, including to his presumed in-service herbicide exposure.  The VA examiner explained that:

[The Veteran has a] minor in-service diagnosis of acute prostatitis and normal separation exam which does not indicate a chronic GU condition or symptom.  Acute prostate conditions in younger men are more than likely a temporary condition.  This is as the STR [service treatment records] indicate....

There is no significant evidence to establish a nexus for a chronic prostate condition, either BPH or chronic prostatitis which was diagnosed in the early 2000s and therefore [it] is unlikely that either the BPH or prostatitis [is] related to or caused by military service.

Benign prostatic hyperplasia (BPH) is...related to hyperplasia of the both the [sic] stromal and glandular prostate components secondary to age-related and hormonal changes....  [Citation omitted.]

VA PSA [prostate-specific antigen] lab indicates normal PSA serum levels until about 7/2007, with continue elevation until peak of 8.06 ng/dl [nanograms per deciliter] 12/2009, at which time the Veteran underwent TURP [transurethral resection of the prostate] and since that time the PSA has normalized.

Causes of elevated PSA include prostate cancer, hypertrophy and prostatitis.  [Citation omitted.]  Since the Veteran does no[t] have a diagnosis of prostate cancer, the most likely etiology of the increased PSA is BPH and prostatitis.  This is supported by the fact that reduction in prostate tissue volume at TURP in 12/2009, there was a concurrent and continued reduction in the PSA serum level.

While VA presumptive conditions related to [Agent Orange] herbicide environmental exposure include prostate cancer, the Veteran does not carry that diagnosis....[T]here is inadequate or insufficient evidence to determine or suggest causality and association between BPH or prostatitis and Agent Orange herbicide exposure.  [Citation omitted.]

Therefore it is less than likely that the Veteran's prostate disorders [BPH and Prostatitis] are etiologically related to active service, to include as due to presumed in-service herbicide exposure, or otherwise related to any event, injury, or disease in service.

The Board finds that the July 2014 VA examiner's opinion is the most probative of record.  The VA examiner's opinion constitutes competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VA examiner's etiological opinion is credible based on internal consistency and his duty to provide truthful opinions.  The Board further finds that the VA examiner's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's test results show that his prostate disorders are unrelated to service.  38 C.F.R. § 3.303.

Similarly, the Board finds that the VA examiner's July 2014 opinion warrants greater probative value than the Veteran's lay statements.  Indeed, the Veteran's lay statements linking his prostate disorders to his service, including to in-service herbicide exposure, are less probative because under the circumstances of this particular case he is not competent to opine on the relationship between those factors and prostate disorders, as they involve complex medical questions and the interpretation of objective tests.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  No competent opinion linking the Veteran's prostate disorders to service is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's current prostate disorders to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for those disorders is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a prostate disability is denied.


REMAND

Remand is required on the issues of 1) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative arthritis of the left knee, and 2) entitlement to a disability rating in excess of 40 percent for degenerative disc disease at L4-L5 and L5-S1.

With respect to the request to reopen a claim for entitlement to service connection for a right knee disorder, the Board previously denied entitlement to service connection for a right knee disability in July 2007.  The Veteran filed a claim for service connection for that disorder in July 2014, and the RO denied the claim in a January 2015 rating decision.  The Veteran timely filed a notice of disagreement in March 2015.  To date, the RO has not issued a statement of the case.

With respect to the claim for entitlement to a disability rating in excess of 40 percent for degenerative disc disease at L4-L5 and L5-S1, the Veteran filed that claim in February 2014.  The RO continued the 40 percent rating in an April 2014 rating decision, and the Veteran timely filed a notice of disagreement in May 2014.  To date, the RO has not issued a statement of the case.

Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of 1) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative arthritis of the left knee, and 2) entitlement to a disability rating in excess of 40 percent for degenerative disc disease at L4-L5 and L5-S1.  Please advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeal of an issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


